Citation Nr: 0938132	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  08-32 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 




INTRODUCTION

The Veteran had active service from January 1948 to March 
1967.  The appellant is the surviving spouse of the Veteran.

The appellant's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2008 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, which denied the benefits 
sought on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) held in the case of Hupp v. Nicholson, 21 Vet. 
App. 342 (2007), that when adjudicating a claim for 
dependency and indemnity compensation (DIC), VA must perform 
a different analysis depending upon whether a Veteran was 
service connected for a disability during his or her 
lifetime, and concluded generally, that 38 U.S.C.A. § 5103(a) 
notice for a DIC case must include (1) a statement of the 
conditions, if any, for which a Veteran was service connected 
at the time of his or her death, (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Based on the Board's preliminary review of the 
appellant's claim and the November 2007 notice provided to 
the appellant pursuant to the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009) (VCAA), the Board finds that it is required to 
remand this case so that the appellant can be provided with a 
new VCAA notice letter that complies with the Court's holding 
in Hupp.  That fact that additional notice is required is 
further evidenced by the appellant's erroneous statement in 
her October 2008 Form 9 that the Veteran was service 
connected for malignant neoplasm at the time of his death.  

The appellant should also be advised of the bases for 
assigning ratings and effective dates.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the appellant with a new 
VCAA notice letter, noting (1) a 
statement of the conditions for which 
the Veteran was service connected at 
the time of his death (i.e., psychotic 
depressive reaction with anxiety 
reaction; scar, abrasive, chest, upper 
left; and residuals, papiloma, fossa, 
left leg, post-operative scar) (2) an 
explanation of the evidence and 
information required to substantiate 
the DIC claim based on the Veteran's 
previously service-connected 
conditions, and (3) an explanation of 
the evidence and information required 
to substantiate the DIC claim based on 
the conditions not yet service 
connected.  The appellant should also 
be advised of the respective 
obligations of VA and the appellant in 
obtaining such evidence, and advised of 
the bases for assigning ratings and 
effective dates.

2.  After the completion of any action 
deemed appropriate in addition to that 
requested above, the appellant's claim 
should be readjudicated.  If the 
benefit sought remains denied, the 
appellant should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded. Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


